07/26/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA Case Number: DA 20-0303
                           No. DA-20-0303
__________________________________________________________________

BRIAN JOHN TEMPLE

      Petitioner and Appellant,

      v.

STATE OF MONTANA

      Respondent and Appellee.


                                     ORDER


      UPON the Appellant’s unopposed motion, good cause appearing therefrom,

      IT IS HEREBY ORDERED that the Appellant’s motion to supplement the

record is GRANTED. The Lewis and Clark County Clerk of District Court is

directed to file the complete docket and transcripts of this matter with the Clerk of

the Supreme Montana Court.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 26 2021